        Case 3:16-cv-00395-LRH-WGC Document 32 Filed 12/12/18 Page 1 of 2


 1   Douglas R. Brown, Esq., NSB #7620
     Lemons, Grundy & Eisenberg
 2   6005 Plumas Street, Suite 300
     Reno, NV 89519
 3   Email: drb@lge.net
     Telephone: (775) 786-6868
 4   Facsimile: (775) 786-9716

 5   FAEGRE BAKER DANIELS LLP
     Jerome A. Miranowski, Esq.
 6   Email: Jerome.Miranowski@FaegreBD.com
     Jane E. Maschka, Esq.
 7   Email: Jane.Maschka@FaegreBD.com
     2200 Wells Fargo Center
 8   90 South Seventh Street
     Minneapolis, MN 55402
 9   Telephone: (612) 766-7000
     Facsimile: (612) 766-1600
10
     Attorneys for Petitioner Leon Mark Kizer
11

12                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
13

14   Leon Mark Kizer,                                     Case No. 3:16-CV-00395-LRH-WGC

15                     Petitioner,                        STIPULATION TO DISMISS APPEAL

16           v.                                                 AND ORDER THEREON

17   United States Environmental
     Protection Agency,
18
                       Respondent.
19
                                                /
20

21           Leon Mark Kizer has received the letter from the United States Environmental Protection

22   Agency (“EPA”) stating that it has amended the compliance order that is the subject of this case in
23
     order to withdraw it as to Mr. Kizer and remove him as a named respondent, thus ending Mr.
24
     Kizer’s liability under the compliance order and any obligation to comply with the terms of the
25
     compliance order. As contemplated by the stipulation the Parties filed on December 4, 2018, (ECF
26
     NO. 31, ¶¶ D-E), the Parties, by and through their respective counsel, have agreed and hereby
27

28

                                                      1
      petej01.121105044.1.DOCXUS.120810129.02
        Case 3:16-cv-00395-LRH-WGC Document 32 Filed 12/12/18 Page 2 of 2


 1   stipulate to dismiss this appeal, Case No. 3:16-CV-00395-LRH-WGC, with prejudice and each

 2   Party to bear their own costs and attorney’s fees.
 3
             Therefore, the Parties request that the Court enter an order pursuant to this stipulation and
 4
     dismiss this action with prejudice.
 5

 6           Dated this 12th day of December, 2018.

 7

 8

 9   FAEGRE BAKER DANIELS LLP                                 UNITED STATES DEPARTMENT OF JUSTICE

10                                                            Attorney for Respondent
     Attorneys for Petitioner
11

12   By: /s/ Jerome A. Miranowski                             By: /s/Michael C. Martinez
         Jerome A. Miranowski                                     Michael C. Martinez (CA # 275581)
13       2200 Wells Fargo Center                                  Environment & Natural Resources Division
         90 South 7th Street                                      Environmental Defense Section
14       Minneapolis, MN 55402                                    601 D Street N.W., Suite 8000
15       Telephone: (612) 766-7000                                Washington, D.C. 20004
         Email: jerome.miranowski@faegrebd.com                    Telephone: (202) 514-0135
16                                                                Email: michael.c.martinez@usdoj.gov

17

18                                                             IT IS SO ORDERED

19
                                                               ________________________________
20                                                             THE HON. LARRY R. HICKS
                                                               UNITED STATES DISTRICT JUDGE
21
                                                               DATED this 14th day of December, 2018.
22

23

24

25

26

27

28

                                                          2
      petej01.121105044.1.DOCX
